Citation Nr: 1211752	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-20 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1967 to November 1970. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which declined to reopen the Veteran's claim of entitlement to service connection for PTSD.  In March 2010, the Board, finding that new and material evidence had been received to reopen a claim for service connection for an acquired psychiatric disability, remanded this matter for further development.  Development has been completed and the case has been returned for appellate consideration.  


FINDING OF FACT

The Veteran's PTSD is etiologically related to his active service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this claim in March 2011.  The Board specifically instructed the Appeals Management Center (AMC)/RO to provide the Veteran an examination to determine the nature and etiology of any current acquired psychiatric disability, and to readjudicate the claim.  Subsequently, the Veteran was afforded examinations in April 2011 and November 2011, and his claim was readjudicated in a February 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (noting that when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice").  VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In light of the full grant of the benefit sought on appeal in this decision, no further notification or assistance is necessary to develop facts pertinent to the Veteran's claim.  To the extent that the Veteran may not have been provided with appropriate notice with respect to his claim, any such error would clearly be harmless as his claim is being granted for reasons explained in greater detail below and the AOJ will remedy any defect when effectuating the award of benefits.

Analysis 

The Veteran essentially contends that he has PTSD due to service-service stressors.  He specifically asserts that as a Security Policeman in Vietnam, he was involved in security and hostile action on the air force base.  

Generally, service connection is granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011). 

Effective July13, 2010, VA has amended its rules for adjudicating PTSD claims under 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  Because the Veteran's claim was pending at the time of this amendment, the new regulation applies to his case. 

38 C.F.R. § 3.304(f)  previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, and former Prisoners-of-War, as sufficient to establish the occurrence of the claimed in-service stressor.  The recent amendment of 38 CFR § 3.304(f), however, eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity." 

Specifically, 38 C.F.R. § 3.304(f)(3) , as revised effective July 13, 2010, provides as follows:  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f) (2011)). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072   (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). 

As to the Veteran's claimed stressors, as noted in the March 2011 Board decision/remand, a June 2006 memorandum from a coordinator at the U.S. Army and Joint Services Records Research Center (JSRRC) noted that the Veteran's PTSD stressor had been corroborated.  To wit, there was evidence that while the Veteran served in Vietnam his base was attacked on multiple occasions from September 1969 to July 1970.  Furthermore, since the Veteran's stressors were related to his fear of hostile military or terrorist activity, and were consistent with the places, types, and circumstances of his service, the Board finds that his lay testimony alone establishes the occurrence of the claimed in-service stressors cited herein.  See supra 38 C.F.R. § 3.304(f)(3) (2011).  

With respect to a diagnosis of PTSD, the record contains conflicting evidence as to whether the Veteran meets the criteria for a diagnosis.  For example, in May 1987, two private medical doctors, noting diagnoses of atypical paranoid disorder and chronic PTSD, stated that although it was difficult to determine whether the Veteran's current disability was caused by service that it was plausible that that his service stress "exacerbated any predisposition toward his current emotional illness."  In noting a diagnosis of chronic paranoid schizophrenia, a December 1989 VA examiner indicated that the Veteran had erroneously been diagnosed in the past with PTSD and that he had never met the criteria for a diagnosis.  In a March 1990 report, a VA social worker noted that there was sufficient clinical evidence of depression and that PTSD "appears evident."  An April 1992 hospitalization report shows diagnoses of major depression with psychotic features, alcohol dependence in remission, and PTSD.  On VA examination in March 2008, the VA examiner noted that the Veteran did not meet the criteria for a diagnosis of PTSD and diagnosed him with major depression with delusional disorder.  Pursuant to the Board's March 2011 remand, the Veteran was provided an examination in April 2011 and the examiner noted a diagnosis of delusional disorder persecutory type.  The examiner expressed that the evaluation had been tainted due to the Veteran's delusional presentation and indicated that the Veteran needed to be re-examined in the presence of a family member.  Subsequently, the Veteran was afforded another examination in November 2011, the evaluation was done in conjunction with consultation with the Veteran's daughters.  Based on the information gathered from multiple sources, including the Veteran and his daughter as well as review of the claims folder, the VA examiners found that there was: 

. . . compelling evidence for a diagnosis of PTSD.  However he later developed a psychotic disorder which is global in it's [sic] impact on him at the present time.  A vulnerability to this likely predisposed psychotic disorder may have been exacerbated by his earlier combater related emotional distress.  It is believed from the clinical data that there is a greater than 50 percent probability that his combat stressors contributed to the diagnosis of PTSD.  The presence of that disorder possibly exacerbated a vulnerability to his current psychotic delusional disorder most consistent with the current diagnosis of paranoid schizophrenia.  

The examiners also indicated that the evidence demonstrated that the Veteran experienced psychiatric disturbances from combat during service.  They stated that the Veteran had multiple psychiatric disorders which were diagnosed over his lifetime, and in the early years following service his disorder was consistent with PTSD.  Over time, the Veteran's psychiatric disorder became more disordered, delusional, and paranoid and his current diagnosis was consistent with paranoid schizophrenia, which was so pervasive and overshadowed earlier evidence of PTSD after service.  

Based on the evidence, the Board finds that the November 2011 VA examiners' report is the most probative evidence of record addressing the nature and etiology of the Veteran's current psychiatric disability.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  These examiners reviewed the claims folder, interviewed the Veteran, and also discussed the Veteran's psychiatric history with his daughters in finding that the Veteran had PTSD related to service.   Furthermore, these two medical doctors offered detailed reasons and bases in support of their conclusions.   
Therefore, resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD are met. 

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained. Because, at the very least, a state of relative equipoise has been reached in this case, the benefit-of- the-doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  As such, the Board finds that entitlement to service connection for PTSD is warranted. 


ORDER


Service connection for PTSD is granted. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


